ORDER
The Disciplinary Review Board on November 10, 1998, having filed with the Court its decision concluding that ANGELA C.W. BELFON, formerly of PISCATAWAY, who was admitted to the bar of this State in 1993 and who has been ineligible to practice law in this State since 1976 by reason of her failure to pay annual assessments to the New Jersey Lawyers Fund for Client Protection, should be suspended from the practice of law for a period of three months for her conduct in four matters (DRB No. 97-367) and for a further, consecutive period of six months for her misconduct in three additional matters (DRB No. 98-081), in which matters respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate), RPC 3.2 (failure to expedite litigation consistent with interests of client), RPC 5.5(a) (unauthorized practice of law) and RPC 8.1(a) (misrepresentation to ethics authorities);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice until she satisfies all outstanding obligations to the Lawyers Fund for Client Protection and that on reinstatement she should be required to practice under supervision for a period of two years;
And good cause appearing;
It is ORDERED that ANGELA C.W. BELFON is suspended from the practice of law for a period of three months for her misconduct in DRB No. 97-367 and for a further, consecutive period of six months for her misconduct in DRB No. 98-081, and until further Order of the Court, effective immediately; and it is further
*32ORDERED that no application for reinstatement to practice be submitted by respondent until she has satisfied all outstanding obligations to the Lawyers Fund for Client Protection; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing New Jersey attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.